Exhibit 10.11

GENERAL RELEASE AGREEMENT
THIS GENERAL RELEASE AGREEMENT (the "General Release") is made as of this ___
day of July, 2014, by and between Body Central Corp. (the "Company") and Thomas
W. Stoltz ("Executive").
WHEREAS, Executive was employed by the Company pursuant to an employment
agreement executed on the 7th day of September, 2011, and as amended on the 16th
day of November, 2012 (the "Employment Agreement");
WHEREAS, Executive's employment with the Company has terminated pursuant to the
Employment Agreement with his last date of employment being June 27, 2014
(“Termination Date”);
WHEREAS, although this is an amicable agreement between the Company and
Executive, Executive is being “Involuntarily Separated” from his employment with
his “Last Day of Employment” being June 27, 2014 which is not earlier than the
date Executive has a "separation from service" from the Company, as all of those
terms are defined in Treasury Regulations Section 1.409A-1(h).
NOW, THEREFORE, in consideration of the mutual covenants and other good and
valuable consideration set forth herein, the Parties agree as follows:
1.Severance Payments.
(a)In consideration of Executive's agreement to, and compliance with, the terms
and conditions contained in this General Release, and subject to Executive's
continuing obligations to the Company as set forth in paragraphs 6 through 16 of
his Employment Agreement, the Company shall pay Executive 12 months of his
regular base salary equal to $475,000 paid to Executive via equal, bi-weekly
direct deposits consistent with the Company's current payroll schedule and
practices (less all applicable tax withholdings and other deductions). The first
Severance Payment shall be made on the first payroll date immediately following
the date Executive signs this General Release and after the expiration of the
seven (7) day revocation period referenced in paragraph 4(f), provided Executive
does not exercise his right to revoke this General Release pursuant to paragraph
4(f).
(b)Provided Executive elects COBRA health continuation to continue Executive’s
coverage, and the coverage of eligible dependents currently enrolled in the
plan, the Company will pay to the Executive a monthly cash payment for 12
months, or for the Executive’s COBRA health continuation period, whichever ends
earlier, in an amount equal to 100% of the premiums (at a cost equal to a total
of $14,494.80) plus the 2% administrative fee. Executive has advised the Company
of his desire to elect COBRA health continuation and the parties will cooperate
reasonably to permit Executive to make such election.
(c)The payments described in paragraphs 1(a) and (b) above shall collectively be
referred to as the "Severance Payments". Executive acknowledges and agrees that:
(i) the Severance Payments are contingent on Executive executing this General
Release and not revoking the General Release as permitted under paragraph 4(f);
(ii) should Executive obtain alternative employment as a senior level executive
at any time during the 12 months Severance Payment period, he is obligated to
notify the Company’s CEO or Vice-President of Human Resources of such
employment, and the Company’s Severance Payment obligations

1

--------------------------------------------------------------------------------

Exhibit 10.11

under this paragraph 1 shall immediately cease, and the Company will have
satisfied its obligations under this paragraph.
(d)Executive also acknowledges and agrees that the Severance Payments, even if
ceased before 12 months due to Executive obtaining alternative Employment, are
in full and final discharge of any and all liabilities and obligations of the
"Released Parties" (as defined in paragraph 3 of this General Release) to
Executive with respect to termination benefits, severance pay, salary, wages,
bonuses, and all other payments or compensation, employee benefits and
otherwise, but not with regard to Executive’s entitlements related to Equity
referenced in paragraph 2 of this General Release.
2.Equity. Notwithstanding anything to the contrary herein, the treatment of
Executive’s vested and unvested stock options and restricted stock awards
granted by the Company pursuant to the “Body Central Corp. Amended and Restated
2006 Equity Incentive Plan,” as amended (the “Equity Plan”) and the stock option
agreements and restricted stock agreements (the “Option Agreements”) (copies of
which are available upon request), shall be governed by the terms and conditions
set forth in the Equity Plan and the respective Option Agreements. In accordance
with the terms of the Plan and the respective Awards Agreements, (i) any stock
options and shares of restricted stock Executive holds shall cease vesting as of
the Separation Date, (ii) Executive shall forfeit for no consideration any
unvested shares of restricted stock as of the Separation Date and (iii)
Executive may exercise those options that have become exercisable as of the
Separation Date (the “Vested Options”) within ninety (90) days after the
Separation Date. A Statement of Account describing Executive’s non-qualified
stock options and/or restricted stock awards as of the date of this Agreement is
attached as Exhibit A.
3.Waiver and General Release.
(a)    Executive releases the Company and all of its subsidiary, parent,
predecessor, successor and affiliated corporations and entities (including but
not limited to Body Central Stores, Inc., Body Central Direct, Inc., Catalogue
Ventures, Inc., Body Central Services, Inc., and Body Central Acquisition Corp.)
and their sponsored benefit plans, and all of the foregoing corporations’,
entities’ and plans’ past, current and future directors, officers, employees,
representatives, volunteers, agents, administrators, contractors, insurers and
attorneys, individually and collectively (all of the foregoing shall
collectively be referred to as the “Released Parties”), from, and waives any and
all claims of any nature, whether known or unknown, which Executive may have
relating in any way to Executive’s employment, from the beginning of Executive’s
relationship with the Released Parties through the date Executive signs this
Agreement. This release includes, but is not limited to, the following claims:
the Age Discrimination in Employment Act, as amended (“ADEA”); the Older Workers
Benefit Protection Act; Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Acts of 1866, 1871, and 1991; Executive Order Nos. 11246 and
11478; the Equal Pay Act of 1963, as amended; the Employee Retirement Income
Security Act of 1974, as amended; the Rehabilitation Act of 1973, as amended;
the Americans With Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the National Labor Relations Act of 1935, as amended; the Fair Labor
Standards Act of 1938, as amended; the Occupational Safety and Health Act of
1970, as amended; the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended; the Worker Adjustment and Retraining Notification Act, 29 U.S.C. §
2101, et seq.; the False Claims Act, 31 U.S.C. § 3730(h); and any other federal
or state law, rule, or regulation, or local ordinance, including any suit in
tort (including negligence), or contract (whether oral, written or implied), and
any other common law or equitable basis of action. However, Executive does not
release or waive any claims, rights, or causes of action which may not

2

--------------------------------------------------------------------------------

Exhibit 10.11

lawfully be released or waived in this manner, including the ability to
challenge the release or waiver of Executive’s rights under the ADEA.
(b)    Executive represents that Executive has not filed any pending
administrative charges or complaints against the Released Parties, and at the
time he signs this Agreement, he does not intend to file any administrative
charges or complaint against the Released Parties with any federal, state or
local agency. Executive acknowledges that he still has the right to file an
administrative complaint or charge, and if Executive files such an
administrative complaint or charge, or if such an administrative complaint or
charge is filed on Executive’s behalf, Executive waives any right to any
monetary recovery based on any such administrative complaint or charge or claim
for damages relating to or arising out of Executive’s employment with the
Company.
(c)     Except for any challenge to the waiver and release of claims under the
ADEA, if for any reason the signing of this Agreement does not result in a
complete waiver and release of all claims Executive has or could have made
against the Released Parties as of the date of signing this Agreement, Executive
shall cooperate with the Released Parties in all efforts to obtain, or enter
into, a valid and enforceable waiver with the same or similar terms and
obligations, and release of all of Executive’s claims, if any, against the
Released Parties in their entirety. Executive specifically agrees that, if ever
necessary, Executive will not oppose agency review of this Agreement, or a
motion to file this Agreement in the appropriate court for evaluation and
approval by a judge. Furthermore, Executive agrees to participate in any
hearings or proceedings required to obtain agency or court approval of this
Agreement, including representing to the agency or court that this Agreement was
made knowingly and voluntarily, without coercion, and that the amount paid by
the Company under this Agreement was reasonable consideration and made in
exchange for Executive’s obligations under this Agreement, including all waivers
and releases.
4.Older Worker Benefit Protection Act Acknowledgements. Executive is waiving and
releasing any rights Executive may have, or may have had under the Age
Discrimination in Employment Act of 1967, as amended, (“ADEA”), including the
right to bring legal action against the Released Parties.
(a)    Executive has the capacity to understand, and in fact does understand all
of the provisions of this Agreement;
(b)    Executive is entering into this waiver and release knowingly and
voluntarily, and without any coercion whatsoever;
(c)    This waiver and release does not apply to any rights or claims that may
arise under the ADEA after the date Executive signs this Agreement;
(d)    The consideration given for this Agreement is in addition to anything of
value to which Executive was already entitled;
(e)    Executive has had at least twenty-one (21) days within which to consider
this Agreement, which time period may be waived;
(f)     Executive has seven (7) days following Executive’s execution of this
Agreement to revoke the Agreement. Revocation must be in writing and either
delivered personally, or via email, within seven (7) days to the Company’s
representative executing this Agreement;



3

--------------------------------------------------------------------------------

Exhibit 10.11

(g)    Executive has been advised by this Agreement that Executive should
consult with an attorney prior to executing this Agreement; and


(h)    Executive acknowledges that nothing in this Agreement prevents or
precludes Executive from challenging or seeking a determination in good faith of
the validity of this waiver and release under the ADEA, nor does it impose any
condition precedent, penalties or costs for doing so.


5.Revocation. For revocation of this Agreement to be effective, written notice
clearly stating an intention to revoke must be delivered to the Company
representative executing this General Release no later than the close of
business on the seventh day after Executive signs this General Release, or if
the seventh day falls on a Saturday or Sunday or holiday, on the next business
day. In the event Executive timely exercises his right to revoke, this General
Release shall not be effective or enforceable and Executive will not be eligible
to receive the Severance Payments set forth in paragraph 1 of this General
Release. Unless timely and properly revoked, this General Release shall be
effective on the Effective Date.


6.Obligation to Cooperate and Assist. Executive agrees to cooperate in good
faith with the Company to assist it with the reasonable transition of his duties
and to provide any information which is within Executive’s knowledge as a result
of Executive’s employment with the Company, including but not limited to being
reasonably available for interview by the Company’s attorneys, or providing
truthful testimony without the necessity of a subpoena (unless requested by
Executive’s employer) or compensation, in any pending or future legal matter in
which the Company is a party. In such instances, the Company will pay all
reasonable travel expenses associated with such cooperation, and will attempt to
schedule such matters at the convenience of the Executive.


7.Corporate Responsibility and Complaints: Executive understands that the
Company has in place a Code of Business Conduct and Ethics (“CBCE”) designed to
ensure that the Company complies with federal, state and local laws and
regulations. Executive acknowledges and agrees that Executive (i) has not
knowingly engaged in any activity which would constitute conduct in violation of
the CBCE or which would result in the need for corrective action to be taken
under the CBCE and/or which would be in violation of federal, state or local
laws or regulations, and (ii) is not aware of any act of omission or commission
by any other employee or agents of the Released Parties which would constitute
conduct in violation of the CBCE or which would result in the need for
corrective action under the CBCE or which would be in violation of federal,
state or local laws or regulations. Executive represents that as of the date
Executive signs this Agreement, does not have any information which would
support a claim that the Released Parties have violated federal state, or local
law.


8. Non-Disparagement: Executive shall not make any statements, or cause any
statements to be made, or take any action, which is contrary to the Released
Parties’ best interests. Accordingly, Executive will not express, or cause
others to express, any disparaging, derogatory or negative opinions concerning
the Released Parties, or any of their operations, practices or services. This
provision applies to all forms of expression, including verbal and written, and
through all available mediums such as the internet. This provision and all other
provisions in this Agreement, however, in no way prevents, or is intended to
prevent Executive from providing truthful testimony or information while
participating in a government investigation or other legal action.


9.Return of Company Property. On or prior to the Termination Date, or earlier at
any time at the Company's request, Executive shall return to the Vice President
of Human Resources, all property of the Company in the Executive's possession,
custody or control, including but not limited to any documents (hard copy and
electronic), files (hard copy and electronic), handbooks, keys. key cards, door
and alarm codes (to

4

--------------------------------------------------------------------------------

Exhibit 10.11

the extent in any tangible form), identification cards, building identification
cards, debit cards, credit cards, laptops, Company portable electronic devices
and external data storage devices (i.e. thumb drives).


10.No Admission. Neither this Agreement, nor anything contained in it, is to be
construed as an admission by the Released Parties of any liability or unlawful
conduct whatsoever.


11.Sections of The Employment Agreement Still in Effect. Executive acknowledges
that his obligations in certain provisions of the Employment Agreement were
intended to, and do in fact, survive the termination of Executive's employment
with the Company, and specifically include his obligations in paragraphs 6
through 16 of Executive’s Employment Agreement, which are incorporated into this
General Release by reference. Executive further agrees and acknowledges that
nothing contained in this General Release shall be construed to relieve
Executive of Executive’s ongoing obligations under those provisions. Executive
further acknowledges that the Severance Payments provided for in paragraph 1 of
this General Release are in consideration for and contingent upon Executive's
continued compliance with any ongoing obligations under the Employment Agreement
and that such payments shall cease in the event Executive breaches any of his
contractual obligations set forth in the Employment Agreement.


12.General Acknowledgements.


(a)    Executive acknowledges that Executive is not already entitled to the
severance payments described in paragraph 2 of this Agreement;
(b)    Executive acknowledges that as of the date Executive signs this
Agreement, and other than the Severance Payments provided for in paragraph 1 of
this Agreement, the Company has paid Executive all earned and accrued
compensation to which Executive is entitled;
(c)    Executive acknowledges that Executive has reported all injuries Executive
has incurred, if any, in the course and scope of performing Executive’s duties;
(d)    Executive has no liens or claims of lien or assignments in law or equity
against any of the claims or causes of action Executive has released or waived
in this Agreement, and Executive does not have a claim for bankruptcy currently
pending.


(e)    Executive acknowledges and agrees that this Agreement binds Employee and
Employee’s heirs, assigns, executors, and other representatives of any kind.


13.Section 409A. Anything in this General Release to the contrary
notwithstanding, if at the time of the Executive’s separation from service
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), the Company determines that the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that the Executive becomes entitled to under
this General Release on account of Executive’s separation from services would be
considered deferred compensation otherwise subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (i) six months and one day after the Executive’s separation from
service, or (ii) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.
All expenses eligible for reimbursement under this General

5

--------------------------------------------------------------------------------

Exhibit 10.11

Release shall be incurred by the Executive during the time periods set forth in
this General Release. All reimbursements shall be paid as soon as
administratively practicable, but in no event shall any reimbursement be paid
after the last day of the taxable year following the taxable year in which the
expense was incurred. The amount of the reimbursable expenses incurred in one
taxable year shall not affect the expenses eligible for reimbursement in any
other taxable year. Such right to reimbursement is not subject to liquidation or
exchange for another benefit.


14.Modification. This General Release may be modified or amended only by a
written instrument duly signed by each of the parties hereto or their respective
successors or assigns.


15.Controlling Law and Venue. This General Release shall be construed in
accordance with and governed by the laws of the State of Florida, without regard
to principles of conflict of laws. The venue for any legal action alleging
breach of this Agreement, or to enforce this Agreement, shall be solely in Duval
County, Florida.
16.Entire Agreement. This General Release, together with the surviving and
incorporated provisions of the Employment Agreement, the Equity Plan, and the
Option Agreement, constitutes and contains the complete understanding of
Executive and the Company with respect to the subject matter addressed in this
General Release, and supersedes and replaces all prior negotiations and all
other agreements, whether written or oral.
17.Severability. If any provision of this General Release is held invalid, such
invalidation shall not affect other provisions or applications of the General
Release can be given effect without the invalid provision or application, and to
this end the provisions of this General Release are declared to be severable.
18.Counterpart and Facsimile Signatures. The parties agree that facsimile
signatures of this General Release shall be treated the same as an original
signature and further agree that the General Release may be executed in
counterparts.
19.Attorney Review. By their authorized signatures below. Executive and the
Company warrant that they agree to all of the terms of this General Release,
that they have had an opportunity to discuss those terms with attorneys or
advisors of their own choosing and that those terms are fully understood and
voluntarily accepted by them, including without limitation the
releases contained herein and that they have signed this General Release
voluntarily and with full understanding of its legal consequences.
EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS CAREFULLY READ THIS SEVERANCE
AGREEMENT AND GENERAL RELEASE, AND KNOWS AND UNDERSTANDS ITS CONTENTS, AND
VOLUNTARILY SIGNS IT OF EXECUTIVE’S OWN FREE WILL.


IN WITNESS WHEREOF, and intending to be legally bound by the terms of this
Agreement, Executive and the Company execute this Agreement by signing below
voluntarily and with full knowledge of the significance of all of its
provisions.



6

--------------------------------------------------------------------------------

Exhibit 10.11

Thomas W. Stoltz
Body Central Corp.
Signature: /s/ Thomas W. Stoltz
By: /s/ Brian Woolf
 
Title: CEO
Date: 7/11/14
Date: 7/14/14




7